Exhibit 10.1
EXECUTION COPY
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
October 26, 2010, by and between HealthMarkets, Inc., a Delaware corporation
(together with its successors and assigns, “HealthMarkets” or the “Company”) and
B. Curtis Westen (the “Executive”). Certain capitalized terms used herein are
defined in Section 23.
WHEREAS, the Company and the Executive are party to an Employment Agreement
dated as of September 8, 2009 (the “Prior Agreement”);
WHEREAS, pursuant to the Prior Agreement, the Executive’s employment is for an
initial term commencing on September 8, 2009 and ending on December 31, 2010
(the “Initial Employment Term”);
WHEREAS, following the Initial Employment Term, the Company and the Executive
wish to modify the terms of the Executive’s continued employment; and
WHEREAS, the Company desires to memorialize the terms of the Executive’s
continued employment effective as of January 1, 2011 (the “Effective Date”)
under this Agreement;
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, it is agreed as follows:
1. Employment. Prior to the Effective Date, the Prior Agreement (including, but
not limited to, the compensation terms set forth in Section 4 of the Prior
Agreement) shall continue to govern the terms of the Executive’s employment with
the Company. Effective as of the Effective Date, the Company hereby agrees to
continue to employ the Executive, and the Executive hereby agrees to continue to
be employed by the Company, upon the terms and conditions set forth herein. The
employment relationship between the Company and the Executive shall be governed
by the general employment policies and practices of the Company, including,
without limitation, those relating to the Company’s Code of Professional
Conduct, the treatment of confidential information and avoidance of conflicts;
provided, however, that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, the terms
of this Agreement shall control. The Executive shall serve as an officer and/or
an employee of any Subsidiary, as may be requested from time to time by the
Reporting Person (as such term is defined in Section 3(a) below), and without
any additional compensation, unless otherwise determined by the Reporting
Person. In addition, the Executive’s service as an officer and/or an employee of
any Subsidiary will be encompassed within any reference made in this Agreement
to employment by the Company.
2. Term. Subject to earlier termination of the Executive’s employment as
provided under Section 8, the Executive’s employment shall be for a term
commencing on the Effective Date and ending on December 31, 2011 (the
“Employment Term”).

 

 



--------------------------------------------------------------------------------



 



3. Position and Duties of the Executive.
(a) During the Employment Term, the Executive shall serve as the Executive Vice
President and General Counsel and shall report directly to the Chief Executive
Officer of the Company (the “Reporting Person”). The Executive shall have such
duties, responsibilities and authority commensurate with the Executive’s
position and such related duties and responsibilities, as from time to time may
be assigned to the Executive by the Reporting Person, consistent with the
Executive’s position in the Company. During the Employment Term, the Executive
shall perform his duties from his home office in Denver, Colorado; provided
that, at the reasonable request of the Reporting Person, and as reasonably
agreed by Executive, the Executive may from time to time perform his duties at
the Company’s offices in the Dallas/Fort Worth, Texas area or at any other
location where business of the Company is being conducted.
(b) During the Employment Term, the Executive shall be required to be available
to provide an average of thirty (30) hours per week of services except as may
from time to time be otherwise agreed by the Reporting Person and Executive and
during vacations (as set forth in Section 7 hereof) and authorized leave. During
the Employment Term and provided that such activities do not either
(i) contravene this Agreement (including, without limitation, the provisions of
Section 3(a), 3(b), 11 or 12 of this Agreement) or (ii) materially interfere
with the performance of the Executive’s duties hereunder, the Executive may
(a) engage in charitable activities and community affairs, (b) serve on the
boards of, or advisory committees to, trade associations or charitable
organizations, (c) manage his personal and family investments and affairs,
including, without limitation, personal real estate investing, and (d) serve on
boards or advisory committees of professional associations approved by the Board
or as otherwise may be approved by the Board. The Executive may retain all fees
and other compensation from any such service, and the Company shall not reduce
his compensation by the amount of such fees.
4. Compensation.
(a) Base Salary. As of the Effective Date and during the Employment Term, the
Company shall pay to the Executive a base salary of $350,000 per annum (the
“Base Salary”). The Executive’s Base Salary shall be payable in cash at the
times and in the manner consistent with the Company’s general policies regarding
compensation of executive employees.
(b) Cash Incentive Compensation.
(i) With respect to the Company’s 2010 fiscal year, the Executive shall be
entitled to receive an annual bonus consistent with the terms of the applicable
annual management incentive program, as amended by the compensation program
adopted by the Company on September 2, 2010, payable no later than March 15,
2011. With respect to the Company’s 2011 fiscal year, the Executive will
participate in the Company’s annual management incentive program or arrangement
approved by the Board (or any authorized committee thereof) or any successor
program or plan thereto or thereunder on terms and conditions no less favorable
to the Executive than those available to similarly situated executives of the
Company, with a target bonus opportunity of 100% of Base Salary (the “Target
Bonus Percentage”) and a maximum bonus opportunity of 200% percent of Base
Salary (the “Annual Bonus Percentage”); provided, however, that in accordance
with the compensation program adopted by the Company on September 2, 2010, fifty
percent (50%) of the Executive’s annual bonus compensation for the Company 2011
fiscal year shall be guaranteed at the

 

2



--------------------------------------------------------------------------------



 



Target Bonus Percentage and payable in four equal installments on March 31,
2011, June 30, 2011, September 30, 2011 and December 31, 2011 (each of such four
dates, a “vesting date,” and the payments “Guaranteed Bonus Payments”). The
Board (or any authorized committee thereof) shall have the authority to
establish performance metrics and such other terms and conditions of the annual
management incentive program pursuant to which such bonuses may be earned,
provided that any such performance targets for a fiscal year shall be no less
favorable to the Executive than the annual performance targets established for
such fiscal year for other senior executives of the Company (other than
(i) annual performance targets established for the Chief Executive Officer of
the Company and (ii) any performance targets established in connection with an
executive’s commencement of employment with, or promotion within, the Company).
Such annual bonuses shall be paid to the Executive 100% in cash no later than
the date such bonuses are generally paid to other senior executives of the
Company, but in all events by March 15 of the year following the fiscal year for
which such annual bonus was earned (unless the Executive has elected to defer
receipt of any such bonuses).
(ii) Retention Payment. In addition to the amounts described in
Sections 4(b)(i), the Executive shall be granted the right to receive four
quarterly retention bonuses, each in the amount of $135,000 in cash (the
“Retention Payments”). Such bonuses shall vest on each of (A) March 31, 2011,
(B) June 30, 2011, (C) September 30, 2011 and (D) December 31, 2011 (each of
such four dates, a “Vesting Date”), subject in each case, except as otherwise
provided in Section 9 hereof, to the Executive’s continued employment through
such Vesting Date. The quarterly Retention Payments shall be paid to the
Executive as soon as practicable after the applicable Vesting Date, but in no
event later than the thirtieth (30th) day following such Vesting Date.
(c) Initial LTIP Award. The Initial LTIP Award (as defined in the Prior
Agreement) shall vest on the earlier of (i) the date of the termination of the
Executive’s employment or (ii) December 31, 2011. The vested Initial LTIP Award
shall be delivered to the Executive, 100% in cash, on the earlier of immediately
prior to a Change of Control or on January 26, 2012.
5. Employee Benefits. In addition to the compensation described in Section 4,
during the Employment Term, the Executive shall be eligible to participate in
the employee benefit plans, programs and arrangements, and to receive
perquisites, provided from time to time to similarly situated executives of the
Company and its Subsidiaries generally on a basis no less favorable to the
Executive than to other senior executives of the Company or its Subsidiaries
(other than the Chief Executive Officer of the Company) who participate in such
plans, programs, arrangements or benefits (not taking into account, for purposes
of the foregoing, any sign on or initial awards made to other executives or any
benefits or perquisites provided to executives in connection with commencement
of their employment with, or promotion within, the Company) generally.

 

3



--------------------------------------------------------------------------------



 



6. Expenses. During the Employment Term, the Company shall pay or reimburse the
Executive for reasonable and necessary expenses incurred by the Executive in
connection with the Executive’s performance of the Executive’s duties on behalf
of the Company and its Subsidiaries in accordance with the expense policy of the
Company applicable to similarly situated executives of the Company and its
Subsidiaries generally.
7. Vacation. The Executive shall be entitled to a number of days of vacation per
year in accordance with the Company’s policies, whether written or unwritten,
regarding vacation for similarly situated executives of the Company and its
Subsidiaries generally; provided that in all events he shall be entitled to no
less than 4 weeks of vacation per calendar year, pro-rated for any partial year.
Subject to the Company’s policies, the duration of such vacations and the time
or times when they shall be taken will be determined by the Executive in
consultation with the Company; provided, however, that the Executive shall be
guaranteed any vacation time that has been approved by the Reporting Person in
advance of the date hereof.
8. Termination.
(a) Termination of Employment by the Company. The Executive’s employment
hereunder may be terminated by the Company or any of its Subsidiaries that
employ the Executive for any reason or no reason (including with or without
Cause or notification by the Company at any time during the Employment Term) by
written notice as provided in Section 17.
(b) Voluntary Termination by the Executive. The Executive may voluntarily
terminate the Executive’s employment with or without Good Reason at any time by
notice to the Company as provided in Section 17.
(c) Benefits Period. Subject to any benefit continuation requirements of
applicable laws, in the event the Executive’s employment hereunder is terminated
for any reason whatsoever, the compensation and benefits obligations of the
Company under Sections 4 and 5 shall cease as of the effective date of such
termination, except for any compensation and benefits earned but unpaid through
such date.
(d) Resignation from All Positions. Notwithstanding any other provision of this
Agreement to the contrary, upon the termination of the Executive’s employment
for any reason, unless otherwise requested by the Board, the Executive shall
immediately resign from all positions that he holds with the Company, its
Subsidiaries and any of their affiliates (and with any other entities with
respect to which the Company has requested the Executive to perform services),
as applicable, including, without limitation, the Board and all boards of
directors of any affiliates. The Executive hereby agrees to execute any and all
documentation to effectuate such resignations upon request by the Company, but
he shall be treated for all purposes as having so resigned upon termination of
his employment, regardless of when or whether he executes any such
documentation.

 

4



--------------------------------------------------------------------------------



 



9. Termination Payments and Benefits. If, during the Employment Term, the
Executive’s employment hereunder is terminated by the Company without Cause, by
reason of the Executive’s death or Disability, or the Executive terminates his
employment for Good Reason, subject to (i) the Executive’s execution and
non-revocation of a release of claims against the Company within 60 days
following the date of the Executive’s termination of employment, in the form
attached hereto as Exhibit A, (ii) the terms of Section 13 and (iii) the
Executive’s continued compliance with the covenants of Sections 11 and 12
(collectively, the “Restrictive Covenants”) as set forth in Section 9(f), the
Company shall pay to the Executive such payments and make available to the
Executive such benefits as are set forth in this Section 9. In addition, upon
any termination of employment, the Executive shall be entitled to the payments
and benefits and entitlements as are described in Section 9(e).
(a) Bonus Entitlement. Solely if the Executive’s termination of employment
occurs after the last day of the first quarter of the Company’s 2011 fiscal
year, the Executive will be entitled to receive an amount equal to the product
of (i) the bonus that would have been paid to the Executive had the Executive
remained employed through the date on which bonuses are paid to senior
executives of the Company generally based upon the achievement of the applicable
performance goals (and determined based on the exercise of negative discretion
no less favorable to the Executive than that exercised with respect to active
senior executives of the Company generally and, if the payment is not subject to
Section 162(m) as of the date of termination, as if the Executive had achieved
any subjective performance targets at 100%) and (ii) a fraction, the numerator
of which is the number of days which have elapsed from the first day of the
fiscal year in which the date of termination occurs through the date of
termination and the denominator of which is 365 (such amount, if any, the
“Pro-Rata Bonus”), which Pro-Rata Bonus shall be paid no later than March 15,
2012. Any pro-rata “Guaranteed Bonus Payment” representing a pro-rata share of a
quarterly “Guaranteed Bonus Payment” shall be paid within thirty (30) days of
the termination of the Executive’s employment.
(b) Retention Payment. To the extent then unvested, the Executive shall vest in
a pro-rata portion of the unvested quarterly Retention Payment that is scheduled
to vest on the next Vesting Date, and such vested portion shall be paid as soon
as practicable after the date of the termination of employment, but in no event
more than thirty (30) days after such date. The pro-rata payment will be
determined by multiplying $135,000 by a fraction, the numerator of which is the
number of days which have elapsed from the first day of the fiscal quarter in
which the date of termination of employment occurs through the date of
termination of employment and the denominator of which is 91. For the avoidance
of doubt, all quarterly Retention Payments that are unvested as of the date of
the termination of the Executive’s employment (including the portion that does
not vest in accordance with the prior sentence) shall be forfeited as of such
date.
(c) Any payments under this Section 9 to the Executive shall not be taken into
account for purposes of any retirement plan (including any supplemental
retirement plan or arrangement) or other benefit plan sponsored by the Company,
except as otherwise expressly required by such plans or applicable law.

 

5



--------------------------------------------------------------------------------



 



(d) Section 409A of the Code; Specified Employee. Notwithstanding the preceding
provisions of this Section 9, in the event that the Executive is a “specified
employee” (within the meaning of Section 409A of the Code) on the date of
termination of Executive’s employment with the Company and any payment which
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code to be paid within the first six months following such date (the
“Initial Payment Period”) exceeds the amount referenced in Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A) (the “Limit”) and does not otherwise qualify
under the short-term deferral exemption, then (i) any portion of such payment
that is payable during the Initial Payment Period that does not exceed the Limit
or can be paid within the short-term deferral exemption shall be paid at the
times set forth in Section 9(a), (ii) any portion of such payment that exceeds
the Limit and cannot be paid within the short-term deferral exemption (and would
have been payable during the Initial Payment Period but for the Limit) shall be
paid, with Interest, on the first business day of the first calendar month that
begins after the six-month anniversary of Executive’s “separation from service”
(within the meaning of Section 409A of the Code) and (iii) any portion of such
payment that is payable after the Initial Payment Period shall be paid at the
times set forth in Section 9(a), respectively. For purposes of this paragraph,
“Interest” shall mean interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code, from the date on which payment would
otherwise have been made but for any required delay through the date of payment.
(e) Other/Vested Benefits. In the case of any termination, the Executive (or his
estate) shall be entitled to (i) any additional payments, benefits or
entitlements to which he is entitled in accordance with the applicable terms of
any applicable plan, policy, program, arrangement or other agreement of the
Company or any Subsidiary or affiliate or, if applicable, pursuant to Section 10
and Section 19 hereof, and (ii) payment of any amounts which are vested or have
been earned or are due and remain unpaid, including, without limitation, base
salary through the date of termination, any unreimbursed business expenses, any
bonus payment for any performance period which has ended prior to the date of
termination for which the Executive has not been paid and the vested Initial
LTIP Award (payable at such times as such Initial LTIP Award would otherwise
have been paid had he remained employed by the Company) and any vested quarterly
Guaranteed Bonus Payment or Retention Payment.
(f) Return of Payments/Clawback. Not in any way in limitation of any right or
remedy otherwise available to the Company, if the Executive does not comply with
any of the Restrictive Covenants (subject to the Company providing the Executive
with written notice of any such non-compliance), (i) the Pro-Rata Bonus and any
payments in respect of any Initial LTIP Award then or thereafter due from the
Company to the Executive shall be terminated immediately, (ii) the Company’s
obligation to pay or provide and the Executive’s right to receive such payments
or benefits shall terminate and be of no further force or effect and (iii) the
Executive shall be required to pay back to the Company any amounts in respect of
any Pro-Rata Bonus or Initial LTIP Award previously paid to him, in each case
without limiting or affecting the Executive’s obligations under the Restrictive
Covenants or the Company’s other rights and remedies available at law or equity.
(g) No Obligation to Mitigate. The Executive is under no obligation to mitigate
damages or the amount of any payment provided for hereunder by seeking other
employment or otherwise and, except as provided for in Section 9(f) above, such
amounts shall not be reduced whether or not the Executive obtains other
employment.

 

6



--------------------------------------------------------------------------------



 



10. Certain Additional Payments by the Company.
(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income and
employment taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, but excluding any income taxes
and penalties imposed pursuant to Section 409A of the Code, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing provisions of this Section 10(a), if
it shall be determined that the Executive is entitled to the Gross-Up Payment,
but that the Parachute Value of all Payments does not exceed 110% of the Safe
Harbor Amount, then no Gross-Up Payment shall be made to the Executive and the
amounts payable under this Agreement shall be reduced so that the Parachute
Value of all Payments, in the aggregate, equals the Safe Harbor Amount. The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the payments and benefits under the following sections in the following
order: (i) Section 9(a), (ii) Section 9(b), (iii) any cash payments under
Section 9(e), and (iv) any non-cash amounts under Section 9(e). For purposes of
reducing the Payments to the Safe Harbor Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to this Section 10(a). The
Company’s obligation to make Gross-Up Payments under this Section 10 shall not
be conditioned upon the Executive’s termination of employment.
(b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized
certified public accounting firm as may be designated by the Company (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive (absent
manifest error). As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Company should have been made (the “Underpayment”),
consistent with the calculations required to be made hereunder. In the event the
Company exhausts its remedies pursuant to Section 10(c) (or decides not to
contest a claim) and the Executive thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.

 

7



--------------------------------------------------------------------------------



 



(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:
(i) give the Company any information reasonably requested by the Company
relating to such claim,
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
(iii) cooperate with the Company in good faith in order to effectively contest
such claim, and
(iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 10(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

8



--------------------------------------------------------------------------------



 



(d) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Company of an amount on the Executive’s behalf pursuant to Section 10(c),
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 10(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 10(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.
(e) Any Gross-Up Payment, as determined pursuant to this Section 10, shall be
paid by the Company to the Executive within five (5) days of the receipt of the
Accounting Firm’s determination; provided, however, that the Gross-Up Payment
shall in all events be paid no later than the end of the Executive’s taxable
year next following the Executive’s taxable year in which the Excise Tax (and
any income or other related taxes or interest or penalties thereon) on a Payment
are remitted to the Internal Revenue Service or any other applicable taxing
authority; or, in the case of amounts relating to a claim described in Section
10(c) that does not result in the remittance of any federal, state, local and
foreign income, excise, social security and other taxes, the calendar year in
which the claim is finally settled or otherwise resolved. Notwithstanding any
other provision of this Section 10, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.
(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 10.
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code or
other similar tax (other than Section 409A of the Code) which may hereafter be
imposed, together with any interest or penalties imposed with respect to such
excise tax.
“Parachute Value” of a Payment shall mean the present value as of the date of
the change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.
A “Payment” shall mean any payment, benefit, entitlement or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of the Executive, whether paid or payable pursuant to this
Agreement or otherwise (including, without limitation, any payment, benefit,
entitlement or distribution paid or provided by the person or entity effecting
the change in control).
The “Safe Harbor Amount” means 2.99 times the Executive’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.

 

9



--------------------------------------------------------------------------------



 



11. Confidentiality; Return of Property.
(a) The Executive acknowledges that in the course of his employment by the
Company, he will or may have access to and become informed of confidential or
proprietary information of the Company and its Subsidiaries (“Confidential
Information”), which is a competitive asset, including, without limitation,
(i) the terms of any agreement between the Company and any employee, customer or
supplier, (ii) pricing strategy, (iii) merchandising and marketing methods,
(iv) product development ideas and strategies, (v) personnel training and
development programs, (vi) financial results, (vii) strategic plans and
demographic analyses, (viii) proprietary computer and systems software, and
(ix) any non-public information concerning the Company, its employees, suppliers
or customers. The Executive agrees that he will keep all Confidential
Information in strict confidence during the term of his employment by the
Company and thereafter, and will never directly or indirectly make known,
divulge, reveal, furnish, make available, or use any Confidential Information
(except in the course of his regular authorized duties on behalf of the
Company). The Executive agrees that the obligations of confidentiality under
this Section 11 shall survive termination of the Executive’s employment with the
Company regardless of any actual or alleged breach by the Company of this
Agreement, until and unless (x) any such Confidential Information shall have
become, through no fault of the Executive, generally known to the public or the
Executive is required by lawful service of process, subpoena, court order, law
or the rules or regulations of any regulatory body to which he is subject to
make disclosure or, (y) the Executive brings a claim or action to enforce any of
his rights with respect to any compensation, including, without limitation, any
annual bonus or the Initial LTIP Award (provided such disclosure is only to the
extent reasonably necessary with respect to enforcement of such right and the
Executive takes appropriate steps to have such Confidential Information entered
into any proceeding under seal), provided that in the case of clause (y), the
Executive has provided to the Company, unless prohibited by law or regulation, a
copy of the documents seeking disclosure of such information and giving the
Company prompt notice upon receipt of such documents and prior to their
disclosure. All records, files, memoranda, reports, customer lists, drawings,
plans, documents and the like relating to the Company’s business that the
Executive uses, prepares or comes into contact with during the course of the
Executive’s employment shall remain the sole property of the Company and/or its
affiliates, as applicable, and shall be turned over to the Company upon
termination of the Executive’s employment, except to the extent the Executive is
permitted to retain such information or property as set forth in Section 11(b).
The Executive’s obligations under this Section 11 are in addition to, and not in
limitation of or preemption of, all other obligations of confidentiality which
the Executive may have to the Company under general legal or equitable
principles.
(b) Except in the ordinary course of the Company’s business, the Executive has
not made, nor shall at any time following the date of this Agreement, make or
cause to be made, any copies, pictures, duplicates, facsimiles or other
reproductions or recordings or any abstracts or summaries including or
reflecting Confidential Information. All such documents and other property
furnished to the Executive by the Company or any of its Subsidiaries or
affiliates or otherwise acquired or developed by the Company or any of its
Subsidiaries or affiliates shall at all times be the property of the Company.
Upon termination of the Executive’s employment with the Company, the Executive
will return to the Company any such documents or other property of the Company
or any of its Subsidiaries or affiliates which are in the possession, custody or
control of the Executive. Notwithstanding the foregoing, the Executive shall be
permitted to retain his personal papers (provided that such papers do not
contain any Confidential Information related to the Company), any information
relating to his compensation, other entitlements or obligations, any information
he reasonably believes is necessary for tax purposes and his personal rolodex.

 

10



--------------------------------------------------------------------------------



 



(c) Without the prior written consent of the Company (which may be withheld for
any reason or no reason), except in the ordinary course of the Company’s
business, the Executive shall not at any time following the date of this
Agreement use for the benefit or purposes of the Executive or for the benefit or
purposes of any other person, firm, partnership, association, trust, venture,
corporation or business organization, entity or enterprise or disclose in any
manner to any person, firm, partnership, association, trust, venture,
corporation or business organization, entity or enterprise any Confidential
Information (except as permitted in Section 11).
12. Covenant Not to Compete; Covenant Not to Solicit. For a period commencing on
the Effective Date and for a period ending one (1) year after the termination of
the Executive’s employment with the Company for any reason or no reason,
including termination for Cause or the Executive’s voluntary resignation without
Good Reason, the Executive acknowledges and agrees that he will not, directly or
indirectly, individually or on behalf of any other person or entity:
(a) engage in any business which directly competes with the business in which
the Company or any of the Company’s Subsidiaries or affiliates (collectively,
the “Company Group”) were engaged (or had taken substantial steps to engage in);
or
(b) solicit for hire, hire or employ (whether as an officer, director or
insurance agent) any person who is an employee or independent contractor of any
member of the Company Group or has been an employee or independent contractor of
any member of the Company Group at any time during the six-month period prior to
the Executive’s termination of employment or solicit, aid or induce any such
person to leave his or her employment with any member of the Company Group to
accept employment with any other person or entity.
(c) Executive’s ownership of less than one percent (1%) of any class of stock in
a publicly-traded corporation shall not be deemed a breach of this Section 12
and notwithstanding the foregoing, it shall not be a violation of this
Section 12 for the Executive (i) to join a division, business line, subsidiary
or affiliate of a commercial enterprise with multiple divisions or business
lines if such division, business line, subsidiary or affiliate is not
competitive with the businesses of the Company Group, provided that the
Executive performs services solely for such non-competitive division, business
line, subsidiary or affiliate, and performs no functions on behalf of (and has
no involvement with or direct or indirect responsibilities with respect to)
businesses competitive with the businesses of the Company Group, with
competitiveness determined for these purposes as set forth in Section 12(a) or
(ii) to provide services to a private equity firm or hedge fund, in either case,
that holds investments in a business which directly competes with the business
in which the Company Group is engaged so long as the Executive has no
involvement with or direct or indirect responsibilities with respect to (A) the
management, operations or supervision of such investments or (B) advising such
firm with respect to such investments. In addition, it shall not be a violation
of this Section 12 for the Executive to remain as a board member of the entities
for which he was serving as a board member on the date of his termination of
employment, provided such membership is consistent with Section 3(b) hereof.

 

11



--------------------------------------------------------------------------------



 



(d) Upon a Change of Control, the definition of Company Group and their
respective employees and independent contractors for the purposes of this
Section 12 shall refer only to the Company, its Subsidiaries and its affiliates
(and the businesses in which they were engaged) as of immediately prior to such
Change of Control.
(e) The Executive acknowledges and agrees that a violation of the foregoing
provisions of Section 11 or Section 12 would result in material detriment to the
Company, would cause irreparable harm to the Company, and that the Company’s
remedy at law for any such violation would be inadequate. In recognition of the
foregoing, the Executive agrees that, in addition to any other relief afforded
by law or this Agreement, including damages sustained by a breach of this
Agreement and without the necessity or proof of actual damages, the Company
shall have the right to enforce this Agreement by specific remedies, which shall
include, among other things, temporary and permanent injunctions, it being the
understanding of the undersigned parties hereto that damages and injunctions all
shall be proper modes of relief and are not to be considered as alternative
remedies.
(f) Except as otherwise set forth in Section 11 and this Section 12, there shall
be no other restrictions on the Executive’s rights to compete, solicit or hire
or use or disclose confidential information following the Executive’s
termination of employment other than those under applicable law.
13. Compliance with Section 409A of the Code.
(a) The Agreement is intended to comply with the requirements of Section 409A of
the Code or an exemption. Notwithstanding anything in the Agreement to the
contrary, distributions upon termination of employment may only be made upon a
“separation from service” as determined under Section 409A. Each payment under
this Agreement shall be treated as a separate payment for purposes of
Section 409A. In no event may the Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement. In the event
the parties determine that the terms of this Agreement do not comply with
Section 409A, they will negotiate reasonably and in good faith to amend the
terms of this Agreement such that it complies (in a manner that attempts to
minimize the economic impact of such amendment on the Executive and the Company)
within the time period permitted by the applicable Department of Treasury
Regulations.
(b) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A of the
Code. In order to comply with Section 409A of the Code, in no event shall the
payments by the Company under Section 6 be made later than the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred, provided, that the Executive shall have submitted an invoice for
such fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred. The
amount of any such fees and expenses that the Company is obligated to pay in any
given calendar year shall not affect the fees and expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company pay such fees and expenses may not be liquidated or exchanged for
any other benefit.

 

12



--------------------------------------------------------------------------------



 



(c) The Company and the Executive shall take all steps necessary (including with
regard to any post-termination services the Executive provides) to ensure that
any termination of employment described in this Agreement constitutes a
“separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained in this Agreement to the contrary, the date
on which such “separation from service” takes place shall be the date of the
termination of the Executive’s employment.
14. Prior Agreement. As of the Effective Date, this Agreement, including its
Exhibits, supersedes any and all prior and/or contemporaneous agreements, either
oral or in writing, between the parties hereto, or between either or both of the
parties hereto and the Company, with respect to the subject matter hereof
including, without limitation, the Prior Agreement and any term sheets relating
thereto. Each party to this Agreement acknowledges that no representations,
inducements, promises, or other agreements, orally or otherwise, have been made
by any party, or anyone acting on behalf of any party, pertaining to the subject
matter hereof, which are not embodied herein, and that no prior and/or
contemporaneous agreement, statement or promise pertaining to the subject matter
hereof that is not contained in this Agreement shall be valid or binding on
either party. In the event of any conflict between any provision of this
Agreement, and any other provision of any plan, policy, program, arrangement or
other agreement of the Company or any Subsidiary or any affiliate of the
Company, this Agreement (or such Exhibit) shall control.
15. Withholding of Taxes. The Company may withhold from any amounts payable or
transfer made under any compensation or other amount owing to the Executive
under this Agreement all applicable federal, state, city or other withholding
taxes as the Company is required to withhold pursuant to any law or government
regulation or ruling.
16. Successors and Binding Agreement.
(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company or of any Subsidiary
or any division or business unit thereof for which the Executive performs
services, by agreement in form and substance satisfactory to the Executive (and
any such successor, the “Successor”), expressly to assume and agree to perform
this Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement will
be binding upon and inure to the benefit of the Company and any successor to the
Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Company or
of any Subsidiary or any division or business unit thereof for which the
Executive performs services whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company.
(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

 

13



--------------------------------------------------------------------------------



 



(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 16(a) and 16(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 16(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.
17. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five (5) business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three (3) business days after having been sent by
a nationally recognized overnight courier service such as Federal Express, UPS,
or Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to the Executive at his
principal residence, or to such other address as any party may have furnished to
the other in writing and in accordance herewith, except that notices of changes
of address shall be effective only upon receipt.
18. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.
19. Indemnification. The Company will indemnify the Executive (and his legal
representative, heirs or other successors) to the fullest extent permitted
(including a payment of expenses in advance of final disposition of a
proceeding) by the Company’s certificate of incorporation, or if greater, by
applicable law, and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and officers, against all costs, charges and expenses
whatsoever incurred or sustained by him or his legal representatives, heirs or
other successors (including but not limited to any judgment entered by a court
of law or any costs, including reasonable attorneys’ fees the Executive incurs
to enforce the terms of this Section 19) at the time such costs, charges and
expenses are incurred or sustained, in connection with any action, suit or
proceeding to which the Executive (or his legal representatives or other
successors) may be made a party by reason of his having accepted employment with
the Company or by reason of his being or having been a director, officer or
employee of the Company, or any Subsidiary of the Company, or his serving or
having served any other enterprise as a director, officer or employee at the
request of the Company (including any acts or omissions which are alleged to
have occurred in such service), and to the extent the Company maintains such an
insurance policy or policies, the Executive shall be covered by such policy or
policies, in accordance with its or their terms to the maximum extent of the
coverage available for any Company officer or director. The Executive’s rights
under this Section 19 shall continue without time limit for so long as he may be
subject to any such liability, whether or not the Employment Term may have
ended.

 

14



--------------------------------------------------------------------------------



 



20. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances will not be affected, and the
provision so held to be invalid or unenforceable will be reformed to the extent
(and only to the extent) necessary to make it enforceable or valid.
21. Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 9, 10,
11, 12, 13, 14, 15, 16, 19, 21 and 23 (and the terms defined therein) will
survive any termination or expiration of this Agreement or the termination of
the Executive’s employment for any reason whatsoever.
22. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Unless otherwise noted, references to “Sections” are
to sections of this Agreement. The captions used in this Agreement are designed
for convenient reference only and are not to be used for the purpose of
interpreting any provision of this Agreement.
23. Defined Terms.
(a) “401(k) Plan” means the HealthMarkets 401(k) and Savings Plan.
(b) “Accounting Firm” has the meaning specified in Section 10(b).
(c) “Agreement” has the meaning specified in the introductory paragraph herein.
(d) “Annual Bonus Percentage” has the meaning specified in Section 4(b).
(e) “Base Salary” has the meaning specified in Section 4(a).
(f) “Board” means the Board of Directors of the Company.
(g) “Cause” means the occurrence of any of the following:
(i) the Executive engages in fraudulent activity, embezzlement or
misappropriation relating to the business of the Company or any of its
affiliates or Subsidiaries;
(ii) the Executive is convicted by a court of competent jurisdiction of, or
pleads guilty or nolo contendere to, any felony (other than a traffic violation)
or any crime involving moral turpitude;
(iii) the Executive commits a breach of the Restrictive Covenants, which breach
has not been remedied within 30 days of the delivery to Executive by the Board
of written notice of the facts constituting the breach, and which breach if not
cured would have a material adverse effect on the Company;

 

15



--------------------------------------------------------------------------------



 



(iv) the Executive’s willful and continued failure after written notice from the
Board to perform his material duties for the Company or its Subsidiaries (other
than on account of approved leave of absence and/or Disability); or
(v) the Executive engages in (x) gross neglect or (y) willful misconduct, in
both cases relating to the Executive’s performance of his duties for the
Company.
The cessation of the Executive’s employment shall not be deemed to be for Cause
pursuant to clauses (i), (iii), (iv) or (v) hereof unless and until the Board
has provided the Executive with written notice of the acts or omissions giving
rise to Cause and an opportunity to be heard before the full Board (represented
by counsel), and after such hearing there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of no less
than 51% of the entire membership of the Board (excluding the Executive) at a
meeting of the Board called and held for such purpose, finding that, in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
clauses (i), (iii), (iv) or (v) above.
(h) “Change of Control” has the meaning specified in Section 4( c).
(i) “Code” means the Internal Revenue Code of 1986, as amended.
(j) “Committee” means the Executive Compensation Committee of the Board.
(k) “Company” has the meaning specified in the introductory paragraph of this
Agreement.
(l) “Company Group” has the meaning specified in Section 12(a).
(m) “Confidential Information” has the meaning specified in Section 11(a).
(n) “Disability” shall mean the Executive’s incapacity due to physical or mental
illness to substantially perform his duties on a full-time basis for at least 26
consecutive weeks or an aggregate period in excess of 26 weeks in any one fiscal
year, and within 30 days after a notice of termination is thereafter given by
the Company, the Executive shall not have returned to the full-time performance
of the Executive’s duties; provided, however, if the Executive shall not agree
with a determination to terminate his employment because of Disability, the
question of the Executive’s Disability shall be subject to the certification of
a qualified medical doctor selected by the Company or its insurers and
acceptable to the Executive or, in the event of the Executive’s incapacity to
accept a doctor, the Executive’s legal representative.
(o) “Effective Date” has the meaning specified in the preamble of this
Agreement.
(p) “Employment Term” has the meaning specified in Section 2.

 

16



--------------------------------------------------------------------------------



 



(q) “Executive” has the meaning specified in the introductory paragraph of this
Agreement.
(r) “Good Reason” means the occurrence, without the Executive’s consent, of any
of the following events:
(i) a material diminution in the Executive’s authorities, titles, reporting
responsibilities or offices (excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith which is promptly
remedied after notice by the Executive to the Company;
(ii) a material decrease in the Executive’s Base Salary or Target Bonus
Percentage, which for this purpose shall mean one or more reductions that,
individually or in the aggregate, exceed 5% of the Executive’s highest Base
Salary or Target Bonus Percentage (excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith which is promptly
remedied after notice by the Executive to the Company) (it being understood that
in no event shall the Company’s failure to grant equity or equity-based
compensation awards or awards in lieu thereof to the Executive or the Company’s
grant of such awards to other senior executives of the Company constitute a
basis for the Executive to resign for Good Reason);
(iii) a material reduction in the Executive’s participation in the Company’s
benefit plans and policies to a level materially less favorable to the Executive
unless such reduction applies to a majority of the senior level executives of
the Company;
(iv) any change in reporting structure so that the Executive reports to someone
other than the Chief Executive Officer of the Company or the Board (or the Chief
Executive Officer or board of directors of any Successor);
(v) following a Change of Control, failure of the Executive to be the General
Counsel of the successor entity (including the ultimate parent of such entity);
(vi) any failure of the Company to obtain within 30 days following a transaction
the assumption in writing by any successor to all or substantially all of the
business or assets of the Company to perform this Agreement, except where such
assumption occurs by operation of law; or
(vii) a determination by the Reporting Person and the Executive that Executive’s
position must be performed primarily at the Company’s offices in the Dallas/Fort
Worth, Texas, area or at any other location where business of the Company is
being conducted.

 

17



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Executive shall only be entitled to resign
for Good Reason if (1) the Executive first provides a notice of his intent to
resign within 120 days following the date he first learns of the event(s) giving
rise to Good Reason, (2) the Company fails to cure such events or circumstances
within 30 days following the Company’s receipt of such notice and (3) the
Executive terminates his employment within two years following the occurrence of
the event(s) on which the Good Reason termination is based.
(s) “Gross-Up Payment” has the meaning specified in Section 10(a).
(t) “HealthMarkets” has the meaning specified in the introductory paragraph of
this Agreement.
(u) “HealthMarkets Affiliates” has the meaning specified in paragraph 1 of
Exhibit A attached hereto.
(v) “Initial LTIP Award” has the meaning specified in Section 4(d)(i).
(w) “Initial Payment Period” has the meaning specified in Section 9(d).
(x) “Limit” has the meaning specified in Section 9(d).
(y) “Pro-Rata Bonus” has the meaning specified in Section 9(b).
(z) “Release” has the meaning specified in the introductory paragraph of
Exhibit A attached hereto.
(aa) “Reporting Person” has the meaning specified in Section 3(a).
(bb) “Restrictive Covenants” has the meaning specified in Section 9.
(cc) “Revocation Date” has the meaning specified in paragraph 3 of Exhibit A
attached hereto.
(dd) “Subsidiary” shall mean any entity, corporation, partnership (general or
limited), limited liability company, firm, business organization, enterprise,
association or joint venture in which the Company directly or indirectly
controls ten percent (10%) or more of the voting interest; provided that such
controlling interest shall be fifty percent (50%) for purposes of
Sections 23(i)(i) and 23(i)(iv) of this Agreement.
(ee) “Successor” has the meaning specified in Section 16(a).
(ff) “Target Bonus Percentage” has the meaning specified in Section 4(b).
(gg) “Underpayment” has the meaning specified in Section 10(a) .
24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

 

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, with the Company signatory listed below having been duly
authorized by the Company to enter into this Agreement by the Company, the
parties hereto have executed this Agreement as of the day and year first
written.

                        B. Curtis Westen   

            HealthMarkets, Inc.
      By:           Phillip J. Hildebrand        Chief Executive Officer     

 

19



--------------------------------------------------------------------------------



 



Exhibit A
Form of Release
In consideration of the payments and promises contained in your Employment
Agreement with HealthMarkets, Inc. (the “Company”) dated as of September 8,
2009, and in full compromise and settlement of any of your potential claims and
causes of action relating to or arising out of your employment relationship with
the Company or the termination of that relationship, and any and all other
claims or causes of action that you have or may have against the HealthMarkets
Affiliates (as defined below) up to the date of execution of this release,
except to the extent such claims or causes of action are not released by you in
Paragraph 2 hereof (the “Release”), you hereby:
1. knowingly and voluntarily agree to irrevocably and unconditionally waive and
release the Company and any other entity controlled by, controlling or under
common control with the Company, and their respective predecessors and
successors and their respective directors, officers, employees, representatives,
attorneys, including all persons acting by, through, under or in concert with
any of them (collectively, the “HealthMarkets Affiliates”), from any and all
charges, complaints, claims, liabilities, obligations, promises, sums of money,
agreements, controversies, damages, actions, lawsuits, rights, demands,
sanctions, costs (including attorneys’ fees), losses, debts and expenses of any
nature whatsoever, existing on, or at any time prior to, the date hereof in law,
in equity or otherwise, which you, your successors, heirs or assigns had or have
upon or by reason of any fact, matter, cause, or thing whatsoever, and
specifically including any matter that may be based on the sole or contributory
negligence (whether active, passive or gross) of any HealthMarkets Affiliate.
This release includes, but is not limited to, a release of all claims or causes
of action arising out of or relating to your employer-employee relationship with
the Company or the termination of that relationship, and any other claim,
including, without limitation, alleged breach of express or implied written or
oral contract, alleged breach of employee handbook, alleged wrongful discharge,
and tort claims, or claims or causes of action arising under any federal, state,
or local law, including, but not limited to, the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq., the Reconstruction Era Civil Rights
Act of 1866 and 1871, 42 U.S.C. §§ 1981 and 1983, the Civil Rights Act of 1964,
Title VII, 42 U.S.C. §§ 2000(e) et seq., The Civil Rights Act of 1991, 42 U.S.C.
§ 1981(a) et seq., the Equal Pay Act of 1963, 29 U.S.C. § 206(d) et seq., the
Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq. the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §§ 2101-2109, the Sarbanes-Oxley Act of
2002, as amended, and any claim under any other statutes of the State of Texas,
or other jurisdictions, and the facts, circumstances, allegations, and
controversies relating or giving rise thereto that have accrued to the date of
execution of this Release;

 

 



--------------------------------------------------------------------------------



 



2. agree that you will not commence, maintain, initiate, or prosecute, or cause,
encourage, assist, volunteer, advise or cooperate with any other person to
commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
investigation, or claim before any court, legislative body or committee, or
administrative agency (whether state, federal or otherwise) against the
HealthMarkets Affiliates relating to any claims, liabilities, obligations,
promises, sums of money, agreements, controversies, damages, actions, lawsuits,
rights, demands, sanctions, costs (including attorneys’ fees), losses, debts and
expenses described in the foregoing Paragraph 1; provided, however, that,
notwithstanding anything to the contrary in the foregoing, nothing hereunder
(including Paragraph 1 hereof) shall be deemed to affect, impair or diminish in
any respect (or deemed to be a release by you of any claims or an agreement not
to sue or bring an action with respect to) (i) any vested rights as of the date
of termination or entitlement you may have under the ESOP or 401(k) Plan;
(ii) any other vested rights as of the date of termination you may have under
any employee plan or program in which you have participated in your capacity as
an employee of the Company or any other HealthMarkets Affiliate; (iii) your
right to seek to collect unemployment benefits that you may be entitled to as a
result of your employment with the Company or your right to seek benefits under
workers’ compensation insurance, if applicable; (iv) your rights to enforce this
Release and/or the Employment Agreement, including Exhibit A, including but not
limited to your right to bring a claim for breach of this Release or the
Employment Agreement, including Exhibit A; (v) any rights you may have under
that Section 10 (Certain Additional Payments by the Company) or Section 19
(Indemnification) of the Employment Agreement; (vi) any rights to
indemnification and/or advancement of expenses that you have or may have under
the terms of the HealthMarkets Amended and Restated Bylaws and/or Certificate of
Incorporation or any rights you have pursuant to any applicable directors’ and
officers’ liability insurance policies; (vii) your rights as a shareholder of
the Company; or (viii) your right to bring a claim under the Age Discrimination
in Employment Act to challenge the validity of this Release, to file a charge
under the civil rights statutes, or to otherwise participate in an investigation
or proceeding conducted by the Equal Employment Opportunity Commission or other
investigative agency;
3. acknowledge that: (i) this entire Release is written in a manner calculated
to be understood by you; (ii) you have been advised to consult with an attorney
before executing this Release; (iii) you were given a period of at least
twenty-one days within which to consider this Release; and (iv) to the extent
you execute this Release before the expiration of the twenty-one-day period, you
do so knowingly and voluntarily and only after consulting your attorney. You
shall have the right to cancel and revoke this Release during a period of seven
days following the date on which you execute it, and this Release shall not
become effective, and no money will be paid to you in respect of severance,
until the day after the expiration of such seven-day period (the “Revocation
Date”). In order to revoke this Release, you shall deliver to the Company, prior
to the Revocation Date, a written notice of revocation. Upon such revocation,
this Release shall be null and void and of no further force or effect;
4. agree to make yourself reasonably available to the Company following the date
of your termination to assist the HealthMarkets Affiliates, as may be requested
by the Company at mutually convenient times and places taking into account your
other business and personal commitments, with respect to the business of the
Company and pending and future litigations, arbitrations, governmental
investigations or other dispute resolutions relating to or in connection with
the Company with respect to matters of which you have relevant knowledge.
Notwithstanding the foregoing, you shall not be required to cooperate if such
cooperation is adverse to your legal interests. In addition, the Company agrees
to pay promptly any reasonable expenses incurred by you in connection with such
cooperation, including, without limitation, business class airfare, reasonable
meals, reasonable hotels and reasonable legal fees to the extent the Company and
you agree (the Company’s agreement not to be unreasonably withheld) separate
representation is warranted by the circumstances; and

 

A-2



--------------------------------------------------------------------------------



 



5. agree not to, either in writing or by any other medium, make any disparaging
or derogatory statement about the HealthMarkets Affiliates or any of their
respective officers, directors, employees, affiliates, Subsidiaries, successors,
assigns or businesses, as the case may be; provided, however, that you may make
such statements as are necessary to comply with law.

 

A-3